DISMISS; Opinion tiled October 10, 2012




                                                In The
                                   (!nitrt uf .\p.nati
                          Fift1! t1iitrirt f        at a1Iai
                                        No. 05-1 l-00878-CV


                                 MATHEW OLANYA, Appellant

                                                  V.
 tLS. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR RASC 2005KS10, Appellee


                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-04019-1)


                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        Befhre the Court is appellee’s motion to dismiss the appeal as moot. Appellant appeals from

the trial court’s judgment awarding possession of property to appellee. Appellee informs the Court

that it obtained a writ of possession and has been given possession of the property. Appellant did

not file a response to the motion to dismiss.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to exist

between the parties. See Williams v. Lam, 52 S.W.3d 171. 184 (Tex. 2001). The purpose of a

forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt, 127 Tex.
31. 35. 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer action

determines the right of immediate possession and is not intended to be a final determination of
whether the eviction is wrongful. S’ce Mars/ia!! v. Jhni.sing Jul/i. of 1/ic (i/v a! San Antonio, 198
S.W.3d 782, 787 (Tex. 2006).

           Appellant failed to supercede the trial court’s judgment. The judgment has been executed

on and appeHee is now in possession of the property. The issue of possession is no longer in

controversy. Accordingly, we grant appellee’s motion and dismiss the appeal. Sec Trx. R. App. P.

42.3(a).



                                                                    ;(    /
                                                      C’\ROI \NWR1CiJ-If
                                                      Cl 1I1 JJ,S1 ICJ/

11 0878F.P05
                                (!L11Irt uf pprtt
                       .fiftIi 1itrirt ui rxa!i zit Jztt1w5

                                      JUDGMENT
MATHEW OLANYA. Appellant                          Appeal from the County Court at Law No. 4
                                                  of i)allas County. Texas. (Tr.Ct.No. CC—li
                                                                                           —




No. 05-1 I-00878-CV         V.                    0401 9-D).
                                                  Opinion delivered by Chief Justice Wright,
U.S. BANK NATIONAL ASSOCIATION AS                 J u St CC5 Franc is and I. an g M i e rs,
                                                                                     -




TRUSTEE FOR RASC 200 5KS 10. Appellee             participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

      it is ORDERED that appellee, U.S. Bank National Association as Trustee for RASC
2005KS10, recover its costs of the appeal from appellant. Mathew Olanya.


Judgment entered October 10, 2012.



                                                                             -   /
                                                                 //
                                                                 -



                                                  CAROLYN WRICiHY
                                                  CFIIFF JUSTICE
                                                     / 7